      Case 19-82035                   Doc          Filed 02/12/21          Entered 02/12/21 07:21:48                    Desc Main
                                                       Document            Page 1 of 3

  Fill in this information to identify the case:

Debtor 1          Rusty L. Bodey

Debtor 2
(Spouse, if filing) Jill E. Bodey

United States Bankruptcy Court for the: Northern District of Illinois

Case Number 19-82035 TML




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                 12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of Creditor: PNC Bank, N.A.                                        Court claim no. (if known): 7

Last four digits of any number you                                       Date of payment change:
use to identify the debtor’s account: 0562                               Must be at least 21 days after date       03/ 07/2021
                                                                         of this notice

                                                                         New total payment:                            $ 454.47
                                                                         Principal, interest, and escrow, if any

Part 1:        Escrow Account Payment Adjustment

1. Will there be a change in the debtor's escrow account payment?
      No
      Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
            Describe the basis for the change. If a statement is not attached, explain why:__________________________
            ________________________________________________________________________________________

                Current escrow payment: $_________________                           New escrow payment: $_________________


 Part 2:       Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment based on an adjustment to the interest rate in the debtor's variable-rate
   note?
         No
         Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice
              is not attached, explain why:
              ____________________________________________________________________________________________

                Current interest rate:                                                     New interest rate:
                Current principal and interest payment:                                    New principal and interest payment:


Part 3:        Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification
            agreement. (Court approval may be required before the payment change can take effect.)

         Reason for change: Daily Simple Interest Accrual for Billing Period

     Current mortgage payment: $424.54                                          New mortgage payment: $454.47



Official Form 410S1                                          Notice of Mortgage Payment Change                                    page 1
       Case 19-82035                    Doc            Filed 02/12/21      Entered 02/12/21 07:21:48                   Desc Main
                                                           Document        Page 2 of 3


Debtor 1       Rusty L. Bodey                                                 Case number (if known) 19-82035
               First Name           Middle Name          Last Name



     Part 3:      Sign Here


    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state
    your address and telephone number.

    Check the appropriate box.

               I am the creditor.

.              I am the creditor’s authorized agent.


    I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
    of my knowledge, information, and reasonable belief.



    X /s/ Marika Dienes                                                                Date      2 / 12 / 2021
             Signature




    Print:       Marika Dienes                                                          Title:    Support Specialist


Company           PNC Bank, National Association

Address:          P.O. Box 94982
                  Number   Street


                  Cleveland, OH 44101-0570
                  City          State       ZIP Code


Contact Phone: 1-800-642-6323 Ext.                                                      Email: bankruptcy@pnc.com




Official Form 410S1                                          Notice of Mortgage Payment Change                                page 2
   Case 19-82035          Doc    Filed 02/12/21   Entered 02/12/21 07:21:48    Desc Main
                                     Document     Page 3 of 3



                                UNITED STATES BANKRUPTCY COURT
                         Northern District of Illinois (Western Division)

 IN RE: Rusty L. Bodey                            Case No. 19-82035
        Jill E. Bodey                             Judge    Thomas M. Lynch
                                                  Chapter 13



                                    CERTIFICATE OF SERVICE OF
                                NOTICE OF MORTGAGE PAYMENT CHANGE

       I, the undersigned, hereby certify that, on 2/12/2021, a true and correct copy of
the Notice of Mortgage Payment Change was electronically served upon the
following using the Court’s CM/ECF system:

Debtor’s Attorney: Henry Repay
Trustee: Lydia Meyer
Office of the United States Trustee

       Further, I certify that, on 2/12/2021, a true and correct copy of the Notice of
Mortgage Payment Change was forwarded via U.S. Mail, first class postage prepaid and
properly addressed, to the following at the address shown below:

Rusty L. Bodey                               106 West Park Street
Jill E. Bodey                                Box 256
                                             Poplar Grove, IL 61065




                                                            By: /s/ Marika Dienes
                                                            Marika Dienes
                                                            PNC Bank, N.A.
                                                            P. O. Box 94982
                                                            Cleveland, Ohio 44101
                                                            855-245-3814
